DETAILED ACTION
Claims 1-3 and 5-11 are presented for examination, wherein claims 1 and 8 are currently amended; plus, claims 9-11 are withdrawn. Claim 4 is cancelled.
The objection to the specification is withdrawn as a result of the amendments to said specification. However, see infra.
The objection to claim 8 is withdrawn as a result of the amendment to said claim. However, the objection to claim 5 is respectfully maintained.
The first 35 U.S.C. § 112(b) rejection of claims 1-8 regarding the limitation of claim 1, “chemical composition according to JIS A8021” in “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si,” is withdrawn as a result of the amendment clarifying the specific Japanese industry standard being defined in JIS H4160: 2006, and cancellation of claim 4. However, see infra.
The other two 35 U.S.C. § 112(b) rejections of claim 1, from which the other claims depend, are maintained, see infra.
The 35 U.S.C. § 112(d) rejection of claim 4 is withdrawn as a result of the cancellation of said claim.
The 35 U.S.C. rejection of claims 1 and 4-8 over Yamashita is withdrawn as a result of the amendments to claim 1, from which claims 5-8 depend; and, cancellation of claim 4.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the limitation “the base material layer has a lubricant present on a surface of the base material layer” should read “the base material layer further has a lubricant present on a surface of the base material layer,” or equivalent, to indicate said base material layer additionally includes said “lubricant,” which has not been previously claimed. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, the newly amended limitation “a chemical composition according to JIS A8021 as defined in JIS H4160: 2006 and contains 0.08% by mass or less of Si” is unclear whether said composition has an amount of Si of (1) “0.15% by mass or less” in accordance to how the instant specification describes “a chemical composition according to JIS A8021;” (2) a chemical composition according to JIS H4160: 2006, noting that the newly amended limitation “as defined in JIS H4160: 2006” (emphasis added) varies from the disclosure of the specification, which indicates “[t]he chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006)” (emphasis added), noting that “based on “ suggests that there may be variations between the two standards; (3) “at least 0.10% by mass or more,” in accordance to how the instant specification describes “a chemical composition according to JIS A8021,” and/or, (4) “0.08% by mass or less of Si” as claimed in claim 1.
[0037]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al, Si, and Fe is 0.05% by mass or less, the total content of the elements other than Al, Si, and Fe is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0037, underlining are amendments provided by the applicant plus bolding and italicized bolding are emphasized by the examiner.)
For purposes of examiner, said limitation is interpreted as provided infra.
Still regarding claim 1, the newly amended limitation “a chemical composition according to JIS A8021 as defined in JIS H4160: 2006 and contains 0.08% by mass or less of Si” is unclear as to what the lower bounds of the claimed range of silicon in said composition is (1) 0.10% by mass, since the specification teaches a composition according to JIS A8021 “[c]onventionally” and “usually” includes “at least 0.10% by mass or more;” (2) a lower amount of Si being 0% by mass,” since the instant specification teaches “at least 0.10% by mass or more” is merely “[c]onventionally” and “usually” and the claimed range of silicon is “0.15% by mass or less” (claim 1, emphasis added), which includes 0% by mass; or, (3) a chemical composition according to JIS H4160: 2006, noting that the newly amended limitation “as defined in JIS H4160: 2006” (emphasis added) varies from the disclosure of the specification, which indicates “[t]he chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006)” (emphasis added), noting that “based on “ suggests that there may be variations between the two standards.
[0037]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al, Si, and Fe is 0.05% by mass or less, the total content of the elements other than Al, Si, and Fe is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0037, underlining are amendments provided by the applicant plus bolding and italicized bolding are emphasized by the examiner.)

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, from which the other claims depend, the newly added limitation “as defined in JIS H4160” in the limitation “a chemical composition according to JIS A8021 as defined in JIS H4160: 2006 and contains 0.08% by mass or less of Si” does not comply since the instant specification has been amended to indicate the “chemical composition according to JIS A8021 is based on JIS H4160: 2006” and contains “the content of each element other than Al, Si, and Fe is 0.05% by mass or less, the total content of the elements other than Al, Si, and Fe is 0.15% by mass or less” (underlining indicating the applicants’ amendments). The applicants stated that such amendments are “inherently supported, as evidenced by JIS H4160: 2006” (October 26, 2022 Remarks, at e.g. 6:2, underlining added).
However, the newly amended limitation “a chemical composition according to JIS A8021 as defined in JIS H4160: 2006 and contains 0.08% by mass or less of Si” claims the chemical composition according to JIS A8021 is defined in JIS H4160: 2006,” but the specification expressly teaches “[t]he chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006)” (emphasis added), noting that “based on “ suggests that there may be variations between the two standards.
[0037]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al, Si, and Fe is 0.05% by mass or less, the total content of the elements other than Al, Si, and Fe is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0037, underlining are amendments provided by the applicant plus bolding and italicized bolding are emphasized by the examiner.)
There is not sufficient disclosure to reasonably convey to one skilled in the relevant art that the applicants had possession of the claimed invention, as provided in the newly amended disclosure in the newly amended specification, incorporated in newly amended limitation of claim 1.
The examiner respectfully notes that the Japanese industry standard, JIS H4160: 2006,” which is incorporated by reference in the newly amended limitation is not of record and not reasonably available/free to the general public.
The examiner respectfully notes that this may be cured by submitting the JIS A8021 and JIS H4160: 2006 standards in a declaration, including English translations thereof. Alternatively, the composition(s) as defined by said standard(s) may be expressly claimed by claimed each element/component and each range of proportion thereof, in lieu of incorporating said industry standards by reference in claim 1—provided sufficient support for such an amendment is in the initial disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2016/0197318) in view of Seki et al (US 2015/0203941).
Regarding newly amended independent claim 1, Yamashita teaches a packaging material for secondary batteries with an optimized sealant layer that imparts high insulation quality, sealing strength, and moldability (e.g. ¶¶ 0001, 10-12, and 18), reading on “battery packaging material,” said packaging material comprising:
(1)	a laminate in which a base material layer (e.g. item 1), a metal layer (e.g. item 3), and a sealant layer (e.g. item 4) are laminated in this order (e.g. ¶¶ 0016 and 44 plus e.g. Figures 1-2), wherein said metal layer may be a foil of an annealed aluminum, with a composition such as defined by JIS A8021P-O (e.g. ¶0062), wherein said annealed aluminum with said composition defined by JIS A8021P-O is an “aluminum alloy,” reading on “a laminate including at least a base material layer, an aluminum alloy foil layer, and a heat-sealable resin layer in this order.”

Yamashita said metal layer may be a foil of an annealed aluminum, with a composition such as defined by JIS A8021P-O (e.g. supra), but does not expressly teach the newly amended limitation “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 as defined in JIS H4160: 2006 and contains 0.08% by mass or less of Si,” wherein the newly amended specification indicates the chemical composition according to JIS A8021 based on in JIS H4160: 2006 is a follows:
[0037]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al, Si, and Fe is 0.05% by mass or less, the total content of the elements other than Al, Si, and Fe is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See Amendments to the Specification filed October 26, 2022, underlining newly added by applicants.)
However, Seki teaches a packaging material (e.g. item 1) for secondary batteries (e.g. ¶¶ 0019-20 and 23-24), said packaging material comprising a laminate comprising a synthetic resin film (e.g. item 10), an aluminum alloy foil (e.g. item 10), and a heat sealing layer (e.g. item 9) layered in this order (e.g. ¶¶ 0054, 60-62, 66, and 73 plus e.g. Figure 2),
wherein said aluminum alloy foil may have a composition of Fe: 0.8 to 2.0 mass%, Si: 0.05 to 0.2 mass%, Cu: 0.0025 to 0.5 mass%, and the balance being Al, with unavoidable impurities in an amount of individually of 0.05 mass% or less and wherein said unavoidable impurities are 0.15 mass% or less in total (e.g. ¶¶ 0017, 22, 27-32, and 46).
Further, Seki teaches its aluminum alloy foil provides improved formability, strength, and elongation properties for use in battery packaging materials (e.g. ¶¶ 0004, 12-21, and 27-32).
As a result, it would have been obvious to substitute the aluminum alloy foil of Yamashita with the aluminum alloy foil of Seki, since Seki teaches its aluminum alloy foil has improved formability, strength, and/or elongation properties for use in battery packaging materials.
The composition of said “the aluminum alloy foil layer,” as claimed in the newly amended limitation “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 as defined in JIS H4160: 2006 and contains 0.08% by mass or less of Si” (underlining newly added limitation by applicants) as newly defined in the newly amended specification is interpreted and compared with the disclosure of the art as follows in the Table below:
(mass%)
Claim 1
Art
Overlap
Si
0-0.08
0.05-0.2
0.05-0.08
Fe
1.2-1.7
0.8-2.0
1.2-1.7
Cu
0-0.05
0.0025-0.5
0.0025-0.05
Al
Balance
Balance
Balance
Other elements
Each: 0-0.05
Total: 0-0.15
unavoidable impurities:
each: 0-0.05 & Total: 0-0.15
unavoidable impurities:
each: 0-0.05 & Total: 0-0.15


The ranges disclosed by Seki aluminum alloy foil teach with sufficient specificity, overlap, or are within the claimed ranges, so a prima facie case of obviousness exists, see also MPEP § 2144.05(I);
further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed aluminum composition from the aluminum composition disclosed by said aluminum alloy foil of Seki because Seki teaches the same utility (i.e. a battery packaging material) in the whole disclosed range;
alternatively, Seki teaches the concentration of each of Si, Fe, Cu, and unavoidable impurities is result-effective on the physical properties and/or microstructure (¶¶ 0027-32). As a result, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the concentration of each of Si, Fe, Cu, and unavoidable impurities to the claimed ranges in order to optimize the physical properties and/or microstructure, see also MPEP § 2144.05(II),
As a result, Yamashita as modified reading on said newly amended limitation.

Regarding the newly added limitation “an average area of particles in a cross section of the aluminum alloy foil is 30 µm2 or less,” Seki teaches said aluminum foil provides improved formability, strength, and elongation properties for use in battery packaging materials (e.g. supra), and further teaches said aluminum foil has intermetallic compounds with a circle equivalent diameter of 1.0 to 5.0 μm (e.g. ¶¶ 0013-14, 16-17, 23-24, 34, and 36-40), but does not expressly teach said intermetallic compounds having the claimed property.
However, Seki teaches a substantially identical aluminum alloy foil composition with substantially identical intermetallic compounds (see e.g. supra, compared with the instant specification, at e.g. ¶¶ 0036, 48-51, 136-137 newly amended ¶0037, Tables 3-4, plus e.g. Figure 4), establishing a prima facie case of obviousness of said newly added limitation, see also e.g. MPEP § 2112.01.
As a result, Yamashita as modified reads on said newly added limitation “an average area of particles in a cross section of the aluminum alloy foil is 30 µm2 or less.”
Regarding claim 2, Yamashita as modified teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and average grain size of 20 µm or less, such as 10 µm or less and 5 µm or less, affects physical properties of said main body, such as its formability (e.g. ¶¶ 0023-30, 33-35, 44, 47, and 51-52), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I).
Yamashita as modified reading on “in 100 arbitrary crystal grains of an aluminum alloy located within a field of view of a scanning electron microscope in a cross section in a thickness direction of the aluminum alloy foil layer, an average crystal grain diameter is 10.0 μm or less, the average crystal grain diameter being an average of maximum diameters x of the 100 arbitrary crystal grains of the aluminum alloy wherein the maximum diameter x is a maximum direct distance between a point on an edge of one crystal grain among the 100 arbitrary crystal grains and a different point on the edge of the crystal grain.”
Still regarding claim 3, Yamashita as modified teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and intermetallic compounds having said circle equivalent diameter of 1.0 to 5.0 μm (e.g. supra), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I).
Yamashita as modified reading on “in 100 arbitrary second phase particles within a field of view of an optical microscope in a cross section in the thickness direction of the aluminum alloy foil layer, an average of diameters y of 20 second phase particles ranked in descending order by the diameter y from first to 20th among the 100 arbitrary second phase particles is 5.0 μm or less wherein the diameter y is a maximum direct distance between a point on an edge of one second phase particle among the 100 arbitrary second phase particles and a different point on the edge of the second phase particle.”
Regarding claim 5, Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita teaches said base layer may include a thin film layer of a slipping agent thereon (e.g. ¶¶ 0051-53), wherein a “slipping agent” is a “lubricant,” reading on “the base material layer has a lubricant present on a surface of the base material layer.”
Regarding claim 6, Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita teaches said base layer may include a polyester or polyamide (e.g. ¶¶ 0045-50), reading on “the base material layer contains at least one of polyester or polyamide.”
Regarding claim 7, Yamashita or Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita teaches its invention is an improved heat-sealable resin with high insulation quality, sealing strength, and moldability (e.g. supra), said sealing strength “even if the sealed part is exposed to a high temperature or an electrolytic solution” (e.g. ¶0018), wherein said improved sealing strength of said heat-sealable resin may be provided in part by optimizing the composition, molecular weight thereof, and melting temperature range (e.g. ¶¶ 0025-31, 32-35, 36-40, and 42-43), but does not expressly teach said heat sealing layer may be characterized by the claimed limitation “a value determined by dividing a temperature difference T2 by a temperature difference T1 is 0.55 or more wherein the temperature difference T1 and the temperature difference T2 are measured by a method wherein:
(Measurement of Temperature Difference T1)
the temperature difference T1 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer is measured by differential scanning calorimetry; and
(Measurement of Temperature Difference T2)
the heat-sealable resin layer is allowed to stand for 72 hours in an electrolytic solution having a concentration of lithium hexafluorophosphate of 1 mol/l and a volume ratio between ethylene carbonate, diethyl carbonate, and dimethyl carbonate of 1:1:1 and is dried in an environment at a temperature of 85° C., and the temperature difference T2 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer after being dried is measured by differential scanning calorimetry.”
However, Yamashita teaches a substantially identical composition, optimized for an identical or substantially identical purpose (e.g. supra, compared with the instant specification, at e.g. ¶¶ 0113-120), establishing a prima facie case of obviousness of said claimed limitation, see also e.g. MPEP § 2112.01.
Regarding newly amended claim 8, Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita further teaches an adhesive layer (e.g. item 5) between said metal layer and said sealant layer composed of e.g. a carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer (e.g. ¶¶ 0044, 82-83, 134-136, and 143), reading on the newly amended limitation “further comprising an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer,” but does not expressly teach the claimed property “the adhesive layer has a logarithmic decrement ΔE of 0.30 or less in rigid pendulum measurement at 120° C.”
However, Yamashita teaches said adhesive layer has an identical or substantially identical composition to that of the instant invention (e.g. carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer, see supra, compared with the instant specification, at e.g. ¶¶ 0055 and 121-133), establishing a prima facie case of obviousness of said claimed property, see also MPEP § 2112.01.
    
        
            
                                
            
        
    


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US 2015/0203941).
Regarding newly amended independent claim 1, Seki teaches a packaging material (e.g. item 1) for secondary batteries (e.g. ¶¶ 0019-20 and 23-24), reading on “battery packaging material,” said packaging material comprising:
(1)	a laminate comprising a synthetic resin film (e.g. item 10), an aluminum alloy foil (e.g. item 10), and a heat sealing layer (e.g. item 9) layered in this order (e.g. ¶¶ 0054, 60-62, 66, and 73 plus e.g. Figure 2), reading on “a laminate including at least a base material layer, an aluminum alloy foil layer, and a heat-sealable resin layer in this order,”
wherein said aluminum alloy foil may have a composition of Fe: 0.8 to 2.0 mass%, Si: 0.05 to 0.2 mass%, Cu: 0.0025 to 0.5 mass%, and the balance being Al, with unavoidable impurities in an amount of individually of 0.05 mass% or less and wherein said unavoidable impurities are 0.15 mass% or less in total (e.g. ¶¶ 0017, 22, 27-32, and 46),
wherein the newly amended limitation “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 as defined in JIS H4160: 2006 and contains 0.08% by mass or less of Si,” wherein the newly amended specification indicates the chemical composition according to JIS A8021 is based on JIS H4160: 2006 is a follows:
[0037]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al, Si, and Fe is 0.05% by mass or less, the total content of the elements other than Al, Si, and Fe is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See Amendments to the Specification filed October 26, 2022, underlining newly added by applicants, so the composition of said “the aluminum alloy foil layer,” as claimed in said newly amended limitation is interpreted and compared with the disclosure of the art as follows in the Table below:
(mass%)
Claim 1
Art
Overlap
Si
0-0.08
0.05-0.2
0.05-0.08
Fe
1.2-1.7
0.8-2.0
1.2-1.7
Cu
0-0.05
0.0025-0.5
0.0025-0.05
Al
Balance
Balance
Balance
Other elements
Each: 0-0.05
Total: 0-0.15
unavoidable impurities:
each: 0-0.05 & Total: 0-0.15
unavoidable impurities:
each: 0-0.05 & Total: 0-0.15


The ranges disclosed by Seki teach with sufficient specificity, overlap, or are within the claimed ranges, so a prima facie case of obviousness exists, see also MPEP § 2144.05(I);
further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed aluminum composition from the aluminum composition disclosed by Seki because Seki teaches the same utility (i.e. a battery packaging material) in the whole disclosed range;
alternatively, Seki teaches the concentration of each of Si, Fe, Cu, and unavoidable impurities is result-effective on the physical properties and/or microstructure (¶¶ 0027-32). As a result, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the concentration of each of Si, Fe, Cu, and unavoidable impurities to the claimed ranges in order to optimize the physical properties and/or microstructure, see also MPEP § 2144.05(II),
reading on said newly amended limitation.

Regarding the newly added limitation “an average area of particles in a cross section of the aluminum alloy foil is 30 µm2 or less,” Seki teaches said aluminum foil provides improved formability, strength, and elongation properties for use in battery packaging materials (e.g. supra), and further teaches said aluminum foil has intermetallic compounds with a circle equivalent diameter of 1.0 to 5.0 μm (e.g. ¶¶ 0013-14, 16-17, 23-24, 34, and 36-40), but does not expressly teach said intermetallic compounds having the claimed property.
However, Seki teaches a substantially identical aluminum alloy foil composition improved formability, strength, and elongation properties for use in battery packaging materials with substantially identical intermetallic compounds (see e.g. supra, compared with the instant specification, at e.g. ¶¶ 0036, 48-51, 136-137 newly amended ¶0037, Tables 3-4, plus e.g. Figure 4), establishing a prima facie case of obviousness of said newly added limitation, see also e.g. MPEP § 2112.01.
Regarding claim 2, Seki teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and average grain size of 20 µm or less, such as 10 µm or less and 5 µm or less, affects physical properties of said main body, such as its formability (e.g. ¶¶ 0023-30, 33-35, 44, 47, and 51-52), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I), reading on “in 100 arbitrary crystal grains of an aluminum alloy located within a field of view of a scanning electron microscope in a cross section in a thickness direction of the aluminum alloy foil layer, an average crystal grain diameter is 10.0 μm or less, the average crystal grain diameter being an average of maximum diameters x of the 100 arbitrary crystal grains of the aluminum alloy wherein the maximum diameter x is a maximum direct distance between a point on an edge of one crystal grain among the 100 arbitrary crystal grains and a different point on the edge of the crystal grain.”
Regarding claim 3, Seki teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and intermetallic compounds having a circle equivalent diameter of 1.0 to 5.0 μm (e.g. supra), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I), reading on “in 100 arbitrary second phase particles within a field of view of an optical microscope in a cross section in the thickness direction of the aluminum alloy foil layer, an average of diameters y of 20 second phase particles ranked in descending order by the diameter y from first to 20th among the 100 arbitrary second phase particles is 5.0 μm or less wherein the diameter y is a maximum direct distance between a point on an edge of one second phase particle among the 100 arbitrary second phase particles and a different point on the edge of the second phase particle.”
Regarding claim 6, Seki teaches the packaging material of claim 1, wherein synthetic resin film may be a polyester film, a nylon film, or the like, wherein it is preferred that said synthetic resin film be said polyester film (e.g. ¶0061), reading on “the base material layer contains at least one of polyester or polyamide.”

Claim 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US 2015/0203941), as provided supra, in view of Yamashita et al (US 2016/0197318).
Regarding claim 5, Seki teaches the packaging material of claim 1, comprising said laminate of said synthetic resin film, said aluminum alloy foil, and said heat sealing layer layered in this order, as provided supra, but does not expressly teach said synthetic resin film further has “a lubricant present on a surface of the base material layer” in the claimed limitation “the base material layer has a lubricant present on a surface of the base material layer.”
However, Yamashita teaches a packaging material for secondary batteries with an optimized sealant layer that imparts high insulation quality, sealing strength, and moldability (e.g. ¶¶ 0001, 10-12, and 18), said packaging material comprising:
(1)	a laminate in which a base material layer (e.g. item 1), a metal layer (e.g. item 3), and a sealant layer (e.g. item 4) are laminated in this order (e.g. ¶¶ 0016 and 44 plus e.g. Figures 1-2), wherein said metal layer may be a foil of an annealed aluminum, with a composition such as defined by JIS A8021P-O (e.g. ¶0062), 
wherein said base layer may include a thin film layer of a slipping agent thereon to reduce friction of said base material layer and improve moldability (e.g. ¶¶ 0051-53).
As a result, it would have been obvious to a person of ordinary skill in the art to incorporate said thin film layer of said slipping agent of Yamashita on the synthetic resin film of Seki in order to improve reduce friction of said synthetic resin film and improve moldability, wherein a “slipping agent” is a “lubricant.”
Seki as modified reading on “the base material layer has a lubricant present on a surface of the base material layer.”
Regarding claim 7, Seki teaches the packaging material of claim 1, comprising said laminate of said synthetic resin film, said aluminum alloy foil, and said heat sealing layer layered in this order, as provided supra, wherein said sealing layer may be composed of a variety of heat-fusing synthetic resin, such as polypropylene or polyolefin modified with maleic acid (e.g. ¶0062), but does not expressly teach said heat sealing layer may be characterized by the claimed limitation “a value determined by dividing a temperature difference T2 by a temperature difference T1 is 0.55 or more wherein the temperature difference T1 and the temperature difference T2 are measured by a method wherein:
(Measurement of Temperature Difference T1)
the temperature difference T1 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer is measured by differential scanning calorimetry; and
(Measurement of Temperature Difference T2)
the heat-sealable resin layer is allowed to stand for 72 hours in an electrolytic solution having a concentration of lithium hexafluorophosphate of 1 mol/l and a volume ratio between ethylene carbonate, diethyl carbonate, and dimethyl carbonate of 1:1:1 and is dried in an environment at a temperature of 85° C., and the temperature difference T2 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer after being dried is measured by differential scanning calorimetry.”
However, Yamashita teaches its invention is an improved heat-sealable resin with high insulation quality, sealing strength, and moldability (e.g. supra), said sealing strength “even if the sealed part is exposed to a high temperature or an electrolytic solution” (e.g. ¶0018), wherein said improved sealing strength of said heat-sealable resin may be provided in part by optimizing the composition, molecular weight thereof, and melting temperature range (e.g. ¶¶ 0025-31, 32-35, 36-40, and 42-43).
As a result, it would have been obvious to substitute the heat-sealable resin layer of Yamashita for said heat sealing layer of Seki, since Yamashita teaches its heat-sealable resin has high insulation quality, sealing strength, and/or moldability.
Further, while Yamashita does not expressly teach its heat-sealable resin is characterized by the claimed limitation, Yamashita teaches a substantially identical composition, optimized for an identical or substantially identical purpose (e.g. supra, compared with the instant specification, at e.g. ¶¶ 0113-120), establishing a prima facie case of obviousness of said claimed limitation, see also e.g. MPEP § 2112.01.
Regarding newly amended claim 8, Seki teaches the packaging material of claim 1, wherein said package material may further include an adhesive film applied between said heat-sealing layer and said aluminum alloy foil main body, wherein said adhesive film may be composed of conventionally known adhesives, such as urethane-based adhesives and the like (e.g. ¶¶ 0063, 65, and 75), reading on the newly amended limitation “further comprising an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer,” but does not expressly teach the claimed property “the adhesive layer has a logarithmic decrement ΔE of 0.30 or less in rigid pendulum measurement at 120° C.”
However, Yamashita further teaches an adhesive layer (e.g. item 5) between said metal layer and said sealant layer composed of e.g. a carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer (e.g. ¶¶ 0044, 82-83, 134-136, and 143).
As a result, it would have been obvious to substitute the adhesive layer of Yamashita for the adhesive layer of Seki, since Yamashita teaches its adhesive layer has improved mechanical strength.
Yamashita teaches said adhesive layer has an identical or substantially identical composition to that of the instant invention (e.g. carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer, see supra, compared with the instant specification, at e.g. ¶¶ 0055 and 121-133), establishing a prima facie case of obviousness of said claimed property, see also MPEP § 2112.01.
Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive.
Regarding the objection to the specification provided in the August 3, 2022 non-final Office action, the applicants allege the following.
The Office Action objects to the specification for an informality. The specification is hereby amended to improve clarity and address the objection. The amendments are inherently supported, as evidenced by JIS H4160: 2006. Applicant requests that the objection be withdrawn. 

(Remarks, at 6:2, underlining added.)
In response, the examiner respectfully notes that the contraction within the specification regarding the content of Si and Fe has been cured on its face, so the objection to the specification has been withdrawn, but refers supra regarding the absence of a copy of said standards within the application filing plus lack of reasonable/free access for the general public to said specification.

Regarding the objection to claim 5 provided in the August 3, 2022 non-final Office action, the applicants allege the following.
The Office Action requests that claim 5 be amended to recite that the base material further has the lubricant present on the surface of the base material layer. However, claim 1 does not recite any materials present on a surface of the base material layer, and thus there is no need to suggest that the lubricant is a “further” or “additional” material. 

(Remarks, at 6:4, underlining added.)
In response, the examiner respectfully notes that the specification teaches said base layer is composed of an insulating polymer. The lubricant is added to the base layer for purposes of e.g. manufacturing.
[0053]	In the battery packaging material according to the present invention, the base material layer 1 is a layer located on the outermost layer side. The material included in the base material layer 1 is not particularly limited as long as the material has an insulation quality. Examples of the material included in the base material layer 1 include resin films of polyester resins, polyamide resins, epoxy resins, acrylic resins, fluororesins, polyurethane resins, silicone resins, phenol resins, and mixtures or copolymers of the above-mentioned resins. Among the above-mentioned resins, the polyester resins and the polyamide resins are preferable, and the biaxially stretched polyester resins and the biaxially stretched polyamide resins are more preferable. Specific examples of the polyester resins include polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate, copolymerized polyesters, and polycarbonate. Specific examples of the polyamide resins include nylon 6, nylon 66, copolymers of nylon 6 and nylon 66, nylon 6, 10, and polymethaxylylene adipamide (MXD6).[0054]	The base material layer 1 may include a single resin film, but may include two or more resin films in order to improve the pinhole resistance and the insulation quality. Specific examples include multilayer structures in which a polyester film and a nylon film are stacked, multilayer structures in which a plurality of nylon films are stacked, and multilayer structures in which a plurality of polyester films are stacked. When the base material layer 1 has a multilayer structure, laminates of a biaxially stretched nylon film and a biaxially stretched polyester film, laminates of a plurality of biaxially stretched nylon films, and laminates of a plurality of biaxially stretched polyester films are preferable. For example, when the base material layer 1 include two resin films, structures in which a polyester resin and a polyester resin are stacked, structures in which a polyamide resin and a polyamide resin are stacked, and structures in which a polyester resin and a polyamide resin are stacked are preferable, and a structure in which polyethylene terephthalate and polyethylene terephthalate are stacked, a structure in which a nylon and a nylon are stacked, and a structure in which polyethylene terephthalate and a nylon are stacked are more preferable. Furthermore, since the polyester resins are hardly discolored when, for example, the electrolytic solution adheres to the surface, it is preferable to laminate the base material layer 1 so that the polyester resin is located on the outermost layer in the laminated configuration. When the base material layer 1 has a multilayer structure, the thickness of each layer is preferably about 2 to 25 μm.[0055]	When the base material layer 1 includes a plurality of resin films, two or more resin films may be stacked via an adhesive component such as an adhesive agent or an adhesive resin, and the type and the amount of the used adhesive component is the same as in the case of the adhesive agent layer 2 described below. The method for stacking two or more resin films is not particularly limited, and known methods can be employed. Examples of the method include a dry lamination method and a sandwich lamination method, and the dry lamination method is preferable. When the resin films are stacked by the dry lamination method, it is preferable to use a urethane-based adhesive agent as the adhesive layer. At this time, the thickness of the adhesive layer is, for example, about 2 to 5 μm.[0056]	In the present invention, from the viewpoint of enhancing the moldability of the battery packaging material, the base material layer 1 preferably has a lubricant adhered to its surface. The lubricant is not particularly limited, and amide-based lubricants are preferable. Specific examples of the amide-based lubricants include the same lubricants as exemplified for the heat-sealable resin layer 4 described below.

(Instant specification, at e.g. ¶¶ 0053-56, underlining added.)
Further, claim 5 expressly claims said lubricant is “on a surface of the base layer” (underlining added). As a result, the examiner respectfully maintains the claim objection.

Regarding the 35 U.S.C. § 112(b) rejections of claims 1-8 provided in the August 3, 2022 non-final Office action, the applicants allege the following.
The Office Action asserts that claim 1 is indefinite because the chemical composition according to JIS A8021 and containing 0.08% by mass or less of Si is allegedly unclear. However, the recited chemical composition according to JIS A8021 is defined in JIS H4160: 2006, and thus does not “change from time to time.” Furthermore, the Si content is expressly defined in claim 1 as being “0.08% by mass or less,” which is within the scope of JIS A8021 as described in paragraph [0037] of the specification (which indicates that the Si content is usually at least 0.10% by mass or more, but does not require it to be so). 

Accordingly, the scope of claim 1 (and its dependent claims) would have been clear to one of ordinary skill in the art.

(Remarks, at 7:1, underlining added.)
In response, the examiner respectfully notes that as noted in the prior and instant Office actions, the claimed industry standard(s), as indicated in the prior and newly amended limitation, conflict in scope with the limitation “0.08% by mass or less of Si.”
As a result, the public is not put on reasonable notice as to what is within and without the scope of the claims, as claimed. The second and third 35 U.S.C. § 112(b) rejections of the prior Office action (see e.g. §§ 13-14 in the August 3, 2022 non-final Office action) are updated/maintained supra to reflect the amendments provide in the October 26, 2022 filing by the applicants.

Regarding the 35 U.S.C. § 103 rejections of claims 1-8 provided in the August 3, 2022 non-final Office action, the applicants allege the following.
In the battery packaging material of independent claim 1, an average area of particles in a cross section of the aluminum alloy foil is 30 µm2 or less. The claimed batter packaging material having this feature surprisingly exhibits consistently improved moldability, as evidenced by Applicant's comparative data in the specification.

In particular, Applicant’s Examples 1-6 and 11-15 all had an average area of particles of 30 µm2 or less, and exhibited a moldability rating of B or better (with the exact value of the limit forming depth depending on the thickness of the aluminum alloy foil). Materials having a greater average area of particles did not consistently exhibit this improved moldability. See Specification, ¶¶ [0137]-[0142], [0145] (Table 3).

Neither Yamashita nor Seki teaches a battery packaging material in which an average area of particles in a cross section of the aluminum alloy foil is 30 µm2 or less, let alone the effects that can be achieved. Accordingly, claim 1 and its dependent claims would not have been obvious over the cited references, alone or in combination.

(Remarks, at 7:5-8:3, underlining added.)
In response, the examiner respectfully refers supra, noting a prima facie case of obviousness is established. Further, as noted in the prior and instant Office actions, Seki teaches its aluminum foil has improved formability, strength, and elongation properties for use in battery packaging materials.
Finally, the examiner respectfully notes that the argument is not commensurate with the scope of the claims, as claimed. The instant specification expressly teaches the particles are second phase particles, such as intermetallic compounds. However, the claim as claimed merely claims “particles” within the cross-section of the aluminum alloy foil with the specific average area range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723